DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Exemplary claim 1 recites in part, 
comparing the source identified in said email message that has been received by said provider of said goods and services with respect to a set of authorized email sources that includes a plurality of individual email sources; 
transmitting an acknowledgement that said provider of goods and services has received said email message that requests goods or services, said acknowledgement that said email message has been received being transmitted only after the source in the content of said email message requesting goods or services is positively confirmed to match at least one individual email source in said set of authorized email sources; and 
processing the content of said email message that requests goods or services by said provider.  

The verification and processing steps describe order fulfillment based on order source verification. The verification and processing steps cover certain methods of organizing human activities (sales activities – order fulfillment). 
This judicial exception is not integrated into a practical application because the additional element recites data collection (scanning a barcode), processing the collected data (generating an email message), and sending and receiving data (transmitting and receiving the email message).  These steps are recited at a high level of collecting, processing and transmitting data). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not provide an inventive concept. 
Dependent claims 2-11 recites limitations directed to the abstract idea, and do not integrate the abstract idea into a practical application nor provide an inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0130353 (Fenty III et al. – hereinafter Fenty), and further in view of U.S. Patent No. 6,751,525 (Crisp III – hereinafter Crisp).

Referring to claim 1, Fenty discloses a secure ordering method, said method comprising the steps of: 
scanning a two-dimensional bar code that has been fixed to a platform; [See paragraphs 0061, 0062]

transmitting said email message that requests goods or services to a provider of such goods or services; [See paragraphs 0062, 0064, 0073, 0099]
receiving said transmitted email message that requests goods or services by a provider of said goods or services; [See paragraphs 0062, 0073, 0082, 0099] 
Fenty does not explicitly disclose the limitations: 
comparing the source identified in said email message that has been received by said provider of said goods and services with respect to a set of authorized email sources that includes a plurality of individual email sources; 
transmitting an acknowledgement that said provider of goods and services has received said email message that requests goods or services, said acknowledgement that said email message has been received being transmitted only after the source in the content of said email message requesting goods or services is positively confirmed to match at least one individual email source in said set of authorized email sources; and 
processing the content of said email message that requests goods or services by said provider. 
Crisp teaches a system with the limitations: 
comparing the source identified in said email message that has been received by said provider of said goods and services with respect to a set of authorized email The customer is registered with the supplier and verified during the reordering process.] 
transmitting an acknowledgement that said provider of goods and services has received said email message that requests goods or services, said acknowledgement that said email message has been received being transmitted only after the source in the content of said email message requesting goods or services is positively confirmed to match at least one individual email source in said set of authorized email sources; and [See col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15 – The customer is registered with the supplier and verified during the reordering process.] 
processing the content of said email message that requests goods or services by said provider. [See col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15 – The customer is registered with the supplier and verified during the reordering process.] 

Referring to claim 2, the combination of Fenty and Crisp discloses the method of Claim 1 further comprising the steps of: 
receiving said acknowledgement that is transmitted by said provider of goods or services; [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15 – The customer is registered with the supplier and verified during the reordering process.] 
transmitting a confirmation message to said provider, said confirmation message authorizing said provider to process the content of said email message that requests said goods or services; [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]

processing the content of said email message that requests goods or services only after said provider has received said confirmation message. [See Fenty paragraphs 0106, 0109; Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]

Referring to claim 3, the combination of Fenty and Crisp discloses the method of Claim 1 further comprising the steps of: 
transmitting an identification code to said provider of said goods or services, said identification code being transmitted separately from the transmission of said email message that requests goods or services; [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]
receiving said identification code by said provider of said goods or services in addition to receiving said transmitted email message that requests goods or services by said provider of said goods or services; [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]
comparing said identification code received by said provider of said goods or services with respect to a set of authorized identification codes that includes individual identification codes, said comparing said identification code being in addition to said step of comparing the source identified in said email message that has been received by said provider of said goods and services with respect to a set of authorized email 
transmitting an acknowledgement that said provider of goods and services has received said identification code, said acknowledgement that said identification code has been received being transmitted only after the identification code is positively confirmed to match at least one individual identification code in said set of identification codes, said transmitting an acknowledgement of said identification code being in addition to said step of transmitting an acknowledgement that said provider of goods and services has received said email message that requests goods or services; and [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]
processing the content of said email message that requests goods or services by said provider. [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]

Referring to claim 4, the combination of Fenty and Crisp discloses the method of Claim 3 further comprising the steps of: 
receiving said acknowledgement that said provider of goods or services has received said identification code and also receiving said acknowledgement that said provider of goods and services has received said email message that requests goods or services; [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]
transmitting a confirmation message to said provider, said confirmation message authorizing said provider to process the content of said email message that requests said goods or services; [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]

processing the content of said email message that requests goods or services only after said provider has received said confirmation message. [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]

Referring to claim 5, the combination of Fenty and Crisp discloses the method of claim 1 wherein the content of said email message that identifies the description or quantity of said goods or services can be edited to change the description or quantity of said goods or services after said email message is created from said scan of said two-dimensional bar code and before said email message is transmitted to said provider of said goods or services. [See Fenty paragraphs 0062, 0064, 0073, 0099]

Referring to claim 6, the combination of Fenty and Crisp disclose the method of Claim 5 wherein editing of the description or quantity of said goods or services is restricted within predetermined boundaries or limits. [See Fenty paragraphs 0062, 0064, 0073, 0099]

Referring to claim 7, the combination of Fenty and Crisp discloses the method of Claim 1 wherein said step of transmitting an acknowledgement that said provider of goods and services has received said email message that requests goods or services comprises transmitting said acknowledgement to more than one recipient. [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]

Referring to claim 8, the combination of Fenty and Crisp discloses the method of Claim 7 wherein said more than one recipient of said acknowledgement include email addresses corresponding to any of the source of said email message, a supervisor for the source of said email message, and a person responsible for accounts payable by said source of said email message. [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]

Referring to claim 9, the combination of Fenty and Crisp discloses the method of Claim 3 wherein said step of transmitting an acknowledgement that said provider of goods and services has received said email message that requests goods or services comprises transmitting said acknowledgement to the source of the separately transmitted identification code. [See Crisp col. 19, line 60-col. 20, line 20; col. 23, line 50-col. 25, line 15]

Referring to claim 10, the combination of Fenty and Crips discloses the method of Claim 1 wherein said email message further includes content that identifies steps in the procedure for completing the order of goods or services. [See Fenty paragraphs paragraphs 0062, 0064, 0073, 0099]
 
Referring to claim 11, Fenty discloses the method of Claim 1 wherein said two-dimensional code is unique to each source. [See paragraphs 0061, 0062] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687